It was argued on behalf of the petitioner that it should appear from the record itself—that is, from the declaration in the case—that the suit in the common pleas proceeded in that court on the ground-of fraud. But the question is one of practice rather than of principle. The mode of proceeding in. the common pleas in a case where the debt is claimed to have been created by the fraud and decit of the debtor may be peculiar and differ from the practice in the courts of other states; but it is understood to be warranted by the New York law, and, if so, we do not see but that it is entitled to as much verity as if the proceedings were more formal and specific. The last clause of the 26th section was referred to on the argument, but we do not see that it has any application to the case.
The other question raised- and urged—namely, as to the force and effect of the order to show cause before the register why the discharge should not be granted—is so much a question of practice that we are riot inclined to interfere with the judgment of the court below in the matter. The complaint is that the register postponed the day for the creditors to come in and show cause. Any act by the register in this matter can be corrected by the court below, which has power to supervise this proceeding. Petition denied with costs.